--------------------------------------------------------------------------------

EXHIBIT 10.5

INDEMNITY POLICY
 
Effective December 29, 2006, Hydrogen Power, Inc., a Delaware corporation (the
“Company”) has adopted the following Indemnity Policy (the “Policy”) with
respect to its existing and future members of its Board of Directors
(collectively, the “Directors”).
 
W I T N E S S E T H:
 
WHEREAS, the Company does not have in place director and officer insurance with
respect to its Directors; and
 
WHEREAS, in an effort to induce qualified persons to serve on Company’s Board of
Directors (the “Board”), and in consideration of the services provided or to be
provided by the Directors to the Company, the Company believes it in the best
interests to adopt the following Policy to provide the Directors the
indemnification rights set forth herein:
 
1.  Indemnification. Subject to the limitations set forth herein and in Section
5 hereof, the Company hereby agrees to indemnify the Directors as follows:
 
The Company shall, with respect to any Proceeding (as hereinafter defined)
associated with a Director acting in his or her official capacity, indemnify the
Director to the fullest extent permitted by applicable law, including without
limitation Section 145 of the Delaware General Corporation Law (“DGCL”), and the
Certificate of Incorporation of the Company in effect on the date hereof or as
such law or Certificate of Incorporation may from time to time be amended (but,
in the case of any such amendment, only to the extent such amendment permits the
Company to provide broader indemnification rights than the law or Certificate of
Incorporation permitted the Company to provide before such amendment). The right
to indemnification conferred herein and in the Certificate of Incorporation
shall be presumed to have been relied upon by each of the Directors in serving
or continuing to serve the Company and shall be enforceable as a contract right.
Without in any way diminishing the scope of the indemnification provided by this
Section 1, the Company will indemnify each Director to the full extent permitted
by law for anything done or not done by such Director in such capacity against
Expenses (as hereinafter defined) and Liabilities (as hereinafter defined)
actually and reasonably incurred by the Director or on his or behalf in
connection with the investigation, defense, settlement or appeal of such
Proceeding. In addition to, and not as a limitation of, the foregoing, the
rights of indemnification of the Directors provided herein shall include those
rights set forth in Section 7 below. Notwithstanding the foregoing, the Company
shall be required to indemnify each Director in connection with a Proceeding
commenced by such Director (other than a Proceeding commenced by such Director
to enforce such Director’s rights under this Policy) only if the commencement of
such Proceeding was authorized by the Board. Notwithstanding anything to the
contrary contained herein, the Company shall have no obligation to indemnify the
Directors to the extent such indemnification would not be permitted under
Section 145 of the DGCL.
 
2.  Presumptions and Effect of Certain Proceedings. Upon making a request for
indemnification, a Director shall be presumed to be entitled to indemnification
under this Policy and the Company shall have the burden of proof to overcome
that presumption in reaching any contrary determination. The termination of any
Proceeding by judgment, order, settlement, arbitration award or conviction, or
upon a plea of nolo contendere or its equivalent shall not affect this
presumption or, except as determined by a judgment or other final adjudication
adverse to a Director, establish a presumption with regard to any factual matter
relevant to determining such Director’s rights to indemnification hereunder. If
the person or persons so empowered to make a determination pursuant to Section 3
hereof shall have failed to make the requested determination within sixty (60)
days after any judgment, order, settlement, dismissal, arbitration award,
conviction, acceptance of a plea of nolo contendere or its equivalent, or other
disposition or partial disposition of any Proceeding or any other event that
could enable the Company to determine the Director’s entitlement to
indemnification, the requisite determination that Director is entitled to
indemnification shall be deemed to have been made.
 
 
1

--------------------------------------------------------------------------------

 
3.  Procedure for Determination of Entitlement to Indemnification.
 
(a)  Whenever a Director believes that he or she is entitled to indemnification
pursuant to this Policy, such Director shall submit a written request for
indemnification to the Company. Any request for indemnification shall include
sufficient documentation or information reasonably available to such Director
for the determination of entitlement to indemnification. In any event, the
Director shall submit his or her claim for indemnification within a reasonable
time, not to exceed one hundred eighty (180) days after any judgment, order,
settlement, dismissal, arbitration award, conviction, acceptance of a plea of
nolo contendere or its equivalent, or final termination, whichever is the later
date for which Indemnitee requests indemnification.
 
(b)  Independent Legal Counsel (as hereinafter defined) shall determine whether
such Director is entitled to indemnification. Determination of such Director’s
entitlement to indemnification shall be made not later than ninety (90) days
after the Company’s receipt of written request for such indemnification,
provided that any request for indemnification for Liabilities, other than
amounts paid in settlement, shall have been made after a determination thereof
in a Proceeding.
 
4.  Expense Advance. Notwithstanding anything in this Policy to the contrary, if
requested by a Director in writing, the Company shall advance (within two (2)
business days of such written request) any and all Expenses incurred by such
Director (an “Advance”). In the event a determination pursuant to Section 3
hereof is subsequently made that a Director is not entitled to indemnification
after an Advance is made, the Company shall be entitled to be reimbursed by such
Director for all such amounts theretofore paid; subject to such Director’s
rights hereunder, including without limitation pursuant to Section 7(a), to
obtain a final adjudication of the Company’s indemnification obligations. A
Director’s obligation to reimburse the Company pursuant to this Section shall be
unsecured and shall not bear interest on the amount advanced.
 
5.  Specific Limitations on Indemnification. Notwithstanding anything in this
Policy to the contrary, the Company shall not be obligated hereunder to make any
payment to a Director with respect to any Proceeding:
 
(a)  To the extent that payment is actually made to such Director under any
insurance policy, or is made to such Director by either the Company or its
affiliates otherwise than pursuant to this Policy. Notwithstanding the
availability of such insurance, such Director also may claim indemnification
from the Company hereunder by assigning to the Company any claims under such
insurance to the extent such Director is paid by the Company;
 
(b)  For Liabilities in connection with Proceedings settled without the
Company’s consent, which consent, however, shall not be unreasonably withheld;
 
(c)  To the extent it would be otherwise prohibited by law, if so established by
a judgment or other final adjudication adverse to such Director.
 
6.  Fees and Expenses of Independent Legal Counsel. The Company agrees to pay
the reasonable fees and expenses of Independent Legal Counsel and to fully
indemnify such Independent Legal Counsel against any and all expenses and losses
incurred by any of them arising out of or relating to this Policy or their
engagement pursuant hereto.
 
 
2

--------------------------------------------------------------------------------

 
7.  Remedies of Directors.
 
(a)  In the event that (i) a determination pursuant to Section 3 hereof is made
that a Director is not entitled to indemnification, (ii) payment has not been
timely made following a determination of entitlement to indemnification
hereunder, or (iii) a Director otherwise seeks enforcement of this Policy, such
Director shall be entitled to a final adjudication in the Court of Chancery of
the State of Delaware of the remedy sought.
 
(b)  If a determination that a Director is entitled to indemnification has been
made pursuant to Section 3 hereof, or is deemed to have been made pursuant to
Section 3 hereof or otherwise pursuant to the terms of this Policy, the Company
shall be bound by such determination in the absence of a misrepresentation or
omission of a material fact by such Director in connection with such
determination.
 
(c)  The Company shall be precluded from asserting that the procedures and
presumptions of this Policy are not valid, binding and enforceable. The Company
shall stipulate in any such court or before any such arbitrator that the Company
is bound by all the provisions of this Agreement and is precluded from making
any assertion to the contrary.
 
(d)  Expenses reasonably incurred by a Director in connection with such
Director’s request for indemnification under, seeking enforcement of or to
recover damages for violation of this Policy shall be borne by the Company when
and as incurred by such Director.
 
8.  Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for hereunder is unavailable to a Director for any
reason whatsoever, the Company, in lieu of indemnifying such Director, shall
contribute to the amount incurred by such Director, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event,
in such proportion as is deemed fair and reasonable in light of all of the
circumstances of such Proceeding in order to reflect (i) the relative benefits
received by the Company and such Director as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (ii) the relative fault
of the Company (and its directors, officers, employees and agents) and such
Director in connection with such event(s) and/or transaction(s).
 
9.  Modification, Waiver, Termination and Cancellation. The Board may modify,
terminate, cancel or amend this Policy at any time and from time to time;
provided, that the form of this Policy in place at the time any event which
arises and results in a Proceeding shall be the form applicable to such
Proceeding. No such supplement, modification, termination, cancellation or
amendment of this Policy shall be effective as to any Proceeding.
 
10.  Subrogation. In the event of payment hereunder, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of a
Director, who shall execute all papers required and shall do everything that may
be necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.
 
11.  Notice by Directors and Defense of Claim. A director shall promptly notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter,
whether civil, criminal, administrative or investigative, but the omission so to
notify the Company will not relieve it from any liability that it may have to a
Director if such omission does not prejudice the Company’s rights. If such
omission does prejudice the Company’s rights, the Company will be relieved from
liability only to the extent of such prejudice; nor will such omission relieve
the Company from any liability that it may have to a Director otherwise than
under this Policy.
 
 
3

--------------------------------------------------------------------------------

 
12.  Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, if to the Company, at its principal place of business,
and if to a Director, to the last address of such Director on the books and
records of the Company:
 
13.  Nonexclusivity. The rights of Directors hereunder shall not be deemed
exclusive of any other rights to which Directors may be entitled under
applicable law, the Company’s Certificate of Incorporation or bylaws, or any
agreements, vote of stockholders, resolution of the Board or otherwise.
 
14.  Certain Definitions.
 
(a)  “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by a Director for which such Director is otherwise not compensated by the
Company or any third party) actually and reasonably incurred in connection with
either the investigation, defense, settlement or appeal of a Proceeding or
establishing or enforcing a right to indemnification hereunder, applicable law
or otherwise; provided, however, that “Expenses” shall not include any
Liabilities.
 
(b)  “Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by the Company and approved by a Director (which approval shall not be
unreasonably withheld). Notwithstanding the foregoing, the term “Independent
Legal Counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Company or a Director in an action to determine such
Director’s right to indemnification hereunder.
 
(c)  “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, ERISA excise taxes and penalties,
penalties and amounts paid in settlement (including all interest assessments and
other charges paid or payable in connection with or in respect of such
judgments, fines, penalties or amounts paid in settlement) of any Proceeding.
 
(d)  “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, that is associated with Indemnitees’ actions on
behalf of the Company.
 
15.  Binding Effect; Duration and Scope of Policy. This Policy shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and assigns (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), spouses, heirs and
personal and legal representatives. This Policy shall continue in effect
indefinitely from the date hereof, regardless of whether a Director continues to
serve as a director of the Company.
 
 
4

--------------------------------------------------------------------------------

 
16.   Intended Third-Party Beneficiaries. Each of the Directors, and his or her
respective successors and assigns, is expressly intended to be a third-party
beneficiary to this Policy, and all provisions of this Policy are intended to
inure to the direct or indirect benefit of each Director. Each Director is
entitled to any rights, interest or claims arising hereunder. If a Director is
required to enforce or otherwise litigate any provision under this Agreement
arising on account of any breach in the performance of any obligation of a party
hereunder, then such Director shall be entitled to receive from the Company all
costs incurred by him or her in enforcing his or her rights, including without
limitation, his or her reasonable attorneys’ fees.
 
Adopted by the Board effective December 29, 2006
 
 
5
 